Citation Nr: 1809342	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD) with anxiety and depressive symptoms, status post traumatic brain injury, rated as 50 percent disabling prior to March 26, 2014 and 70 percent disabling thereafter.

3.  Entitlement to a higher initial rating for folliculitis with early component of hidradenitis suppurativa of the axilla and groin, rated as noncompensable prior to March 18, 2014 and 20 percent disabling thereafter.

4.  Entitlement to an initial compensable rating for status post orbital blowout fracture.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

In a January 2017 written statement, the Veteran withdrew her appeal of the denial of service connection for a low back disability and the initial ratings assigned for PTSD with anxiety and depressive symptoms, status post traumatic brain injury; folliculitis with early component of hidradenitis suppurativa of the axilla and groin; and status post orbital blowout fracture.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).  A written withdrawal must include the name of the appellant, the file number, and a statement that the appeal is withdrawn.  Id.

In a January 2017 written statement submitted by a representative from the local office of her Veterans Service Organization (VSO), the Veteran withdrew her appeal of the denial of service connection for a low back disability and the initial ratings assigned for PTSD with anxiety and depressive symptoms, status post traumatic brain injury; folliculitis with early component of hidradenitis suppurativa of the axilla and groin; and status post orbital blowout fracture.  The January 2017 written statement meets the requirements for a written withdrawal, as it includes the Veteran's name, file number, and a statement that the appeals are withdrawn.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn the appeal of the denial of service connection for a low back disability and the initial ratings assigned for PTSD with anxiety and depressive symptoms, status post traumatic brain injury; folliculitis with early component of hidradenitis suppurativa of the axilla and groin; and status post orbital blowout fracture.

The Board acknowledges it received an informal hearing presentation (IHP) in January 2018 from a representative with the Veteran's VSO's central office addressing the issues on appeal; however, the Board finds the January 2018 IHP has no meaningful impact on the Veteran's prior withdrawal as it appears to be based on an incomplete review of the claims file.  The January 2018 IHP statement does not revoke or otherwise reference the prior written withdrawal and simply states a review of the claims provides no indication that the Veteran has withdrawn her appeal.  

Given the clear and unambiguous nature of the prior withdrawal submitted by the Veteran's local representative, the Board finds dismissal of the issues on appeal is warranted.


ORDER

The appeal of the denial of service connection for a low back disability and the initial ratings assigned for PTSD with anxiety and depressive symptoms, status post traumatic brain injury; folliculitis with early component of hidradenitis suppuritiva of axilla and groin; and status post orbital blowout fracture is dismissed.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


